Citation Nr: 1106092	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  07-34 801A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to August [redacted], 2003 for the 
award of Dependency and Indemnity Compensation (DIC) based on the 
appellant's two sons' status, each as a helpless child of the 
Veteran.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972 
and from August 1978 to August 1982.  He died in August 2003.  
The appellant is the Veteran's surviving spouse.  There are two 
children of the marriage that are the subject of this appeal, 
namely J.E. and S.E.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In an October 2003 rating decision, the RO granted the 
appellant's claim of entitlement to service connection for the 
cause of the Veteran's death.  In an August 2004 rating decision, 
the RO granted DIC benefits based upon J.E.'s and S.E.'s status, 
each as a helpless child of the Veteran.  See 38 U.S.C.A. 
§§ 101(4)(A)(ii), 1310.  An effective date of March 17, 2004 was 
assigned.  The appellant thereafter indicated disagreement with 
the assignment of that date.  In a November 2004 letter, the RO 
granted an earlier effective date of August [redacted], 2003.  The 
appellant again initiated an appeal with respect to the effective 
date and perfected her appeal by submitting a substantive appeal 
(VA Form 9) in August 2005.


FINDINGS OF FACT

1.  A claim for DIC benefits based on the status of the 
appellant's two sons J.E. and S.E., each as a helpless child of 
the Veteran, was received on March 17, 2004.

2.  In an August 2004decision, the RO granted DIC benefits based 
on the appellant's two sons' (J.E. and S.E.) status, each as a 
helpless child of the Veteran, assigning an effective date of 
March 17, 2004; in a November 2004 decision, the RO assigned an 
effective date of August [redacted], 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August [redacted], 2003 
for the grant of DIC benefits based on the appellant's sons' 
status, each as a helpless child of the Veteran, have not been 
met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

As will be explained below, the facts in this case are not in 
dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that 
the VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive of 
the matter.  The Board finds that such is the case as to the 
earlier effective date issue here on appeal.  Application of 
pertinent provisions of the law and regulations will determine 
the outcome.

In this case, as explained below, the outcome hinges on the 
application of the law to evidence which is already in the file.  
No amount of additional evidentiary development would change the 
outcome of this case; therefore the Board finds the VCAA's duty 
to assist is inapplicable to this case.  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) and Mason v. Principi, 16 
Vet. App. 129, 132 (2002) (VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of the 
claim").

In any event, the Board notes that in letters dated in April 2004 
and May 2004, the RO provided notice to the appellant regarding 
what information and evidence is needed to substantiate her 
claim, as well as what information and evidence must be submitted 
by the appellant and the types of evidence that will be obtained 
by VA.  There is no notice letter which informs the appellant 
about disability ratings and/or effective dates.

As discussed above, the appellant was notified and aware of the 
evidence needed to substantiate her claim, the avenues through 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  The appellant was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  Thus, she has been provided with a meaningful 
opportunity to participate in the claims process and has done so.  
Any error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury to 
the appellant.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

It is clear that no additional development would add anything to 
the record in this earlier effective date claim.  Because there 
is no indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001) (VCAA notice not required where 
there is no reasonable possibility that additional development 
will aid the appellant).

Governing Laws and Regulations for Earlier Effective Date 

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant 
to 38 C.F.R. § 3.356(a), a child must be shown to be permanently 
incapable of self-support by reason of mental or physical defect 
at the date of attaining the age of 18 years.  The focus of 
analysis is on the individual's condition at the time of his 18th 
birthday.  It is that condition which determines whether 
entitlement to the status of "child" should be granted.  See 
Dobson v. Brown, 4 Vet. App. 443 (1993).

Specifically, if under the age of 18, the appellant automatically 
qualifies as a child and is therefore automatically eligible for 
DIC benefits.  See 38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.351.  After the age of 18, the appellant 
must prove that he is incapable of caring for himself in order to 
receive helpless child status and qualify for DIC benefits.  See 
38 C.F.R. § 3.356.  These are two completely different benefits, 
with different evidentiary requirements.  Crucially, "helpless 
child" benefits are not automatic and are based on physical 
incapacity rather than age.

The effective date of an award of DIC to a child is the first day 
of the month in which entitlement arose if the claim is received 
within one year after the date of entitlement; otherwise, the 
date of receipt of the claim. See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(c)(4)(ii) (2010).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the Secretary.  38 
U.S.C.A. § 5101(a).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  

Any communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA, from a 
claimant, his or her duly authorized representative, a Member of 
Congress, or some person acting as best friend of a claimant who 
is not sui generis may be considered an informal claim.  Such an 
informal claim must identify the benefit sought.  Upon receipt of 
an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  
If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of receipt 
of the informal claim.  38 C.F.R. § 3.155(a).

Analysis

In August 2004, the appellant's sons J.E. and S.E. were granted 
DIC benefits, each as a helpless child of a deceased Veteran.  
The effective date assignment for the grant of the benefits was 
March 17, 2004, the date of the claim.  An earlier effective date 
of August [redacted], 2003 was later granted by the RO in November 2004.  
The appellant seeks an earlier effective date.  In support of her 
claim, she indicated that her husband filed for their children to 
be established as under the helpless child provision during his 
lifetime; however, he withdrew his claim shortly after filing it.  
The appellant wishes to have the effective date that the Veteran 
would have received had he not withdrawn the claim during his 
lifetime.  

As has been discussed in the law and regulations section above, 
the assignment of an effective date for DIC benefits is, in 
essence, governed by the date of filing such a claim with VA.  
See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In this case, the DIC 
claim was filed within one year after the Veteran's date of death 
on August [redacted], 2003 (the claim was filed on March 17, 2004); 
therefore, DIC benefits were granted as of the first day of the 
month in which entitlement arose (i.e. the day of the Veteran's 
death on August [redacted], 2003).  The date cannot be any earlier, 
because then it would be prior to the Veteran's death.  DIC 
benefits are not applicable prior to the date of the Veteran's 
death.  Therefore, August [redacted], 2003 is the appropriate effective 
date.  See 38 C.F.R. § 3.400(c)(4)(ii).

The Board has carefully reviewed the record and can identify no 
possible earlier effective date for the grant of DIC benefits 
based on the appellant's sons' status, each as a helpless child.  
As noted above, the effective date cannot be any earlier than 
August [redacted], 2003, because it cannot be prior to the date of the 
Veteran's death.  

In sum, the award of DIC benefits assumes and requires the 
existence of the death of a Veteran.  The Veteran in this case 
died on August [redacted], 2003.  Therefore, there is no legal basis for 
providing the benefit the appellant seeks.  As there is a lack of 
entitlement under the law, the application of the law to the 
facts is dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The appeal is accordingly denied.


ORDER

An effective date prior to August [redacted], 2003 for the award of DIC 
benefits based on the appellant's two sons' status, each as a 
helpless child of the Veteran, is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


